     Case 6:18-ap-01089-MH    Doc 101 Filed 05/18/20 Entered 05/18/20 12:33:58         Desc
                               Main Document    Page 1 of 4



 1   James K. Schultz, Esq. (SBN 309945)
 2   Debbie P. Kirkpatrick, Esq. (SBN 207112)
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
 3   1545 Hotel Circle South, Suite 150
 4   San Diego, CA 92108-3426
     Tel: 619/758-1891
 5   Fax: 619/296-2013
 6   jschultz@sessions.legal
     dkirkpatrick@sessions.legal
 7
     Attorneys for Defendants
 8   National Collegiate Student Loan Trust 2006-1,
 9   National Collegiate Student Loan Trust 2006-4,
     National Collegiate Student Loan Trust 2007-4
10   (erroneously sued as National Collegiate Student Loan Trust 2007-1)
11
                       UNITED STATES BANKRUPTCY COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
14   IN RE:                                      )    Case No. 16-BK-30625-MH
15               JOHN MARTIN MATA                )
                 LIVIER MATA                     )    Chapter 7
16                                               )
17                                               )    Adversary No. 6:18-AP-01089-MH
     JOHN M. MATA,                               )
18                           Plaintiff,          )    DEFENDANTS’ RESPONSE TO
19         vs.                                   )    PLAINTIFF’S SUPPLEMENTAL
20                                               )    AUTHORITY
     NATIONAL COLLEGIATE                         )
21   STUDENT LOAN TRUST 2006-1, et               )
     al.                                         )
22
                     Defendants.                 )
23
                                                 )
24
25         Defendants National Collegiate Student Loan Trust 2006-1, National
26   Collegiate Student Loan Trust 2006-4, National Collegiate Student Loan Trust 2007-
27
     4 (erroneously sued as National Collegiate Student Loan Trust 2007-1) (collectively
28


                      Defendants’ Response to Plaintiff’s Supplemental Authority

                                                  1
     Case 6:18-ap-01089-MH     Doc 101 Filed 05/18/20 Entered 05/18/20 12:33:58        Desc
                                Main Document    Page 2 of 4



 1   “Defendants”), through undersigned counsel, hereby respond to the supplemental
 2
     authority filed by plaintiff on May 7, 2020 [Dkt. 100].
 3
 4         On May 8, 2019, this Court made a tentative ruling granting Defendants’
 5   motion for summary judgment. Plaintiff has now filed “Supplemental Authority” in
 6
     a belated attempt to challenge the tentative ruling. Specifically, plaintiff argues a
 7
 8   filing made on behalf of a different NCSLT trust (NCSLT 2006-3) in a different
 9
     matter – “raises at least two concerns. First it must be asked in all sincerity whether
10
11   anyone at NCSLT has actual knowledge of the TERI guarantees….[and] Second,
12
     TERI’s 2000-2002 audited financials describe how another major student loan
13
14   company, Access Group, terminated its guarantee agreement with TERI in 2000,

15   and retroactively stripped $340 million in guarantees from loans made in 1998-
16
     1999.” See Dkt. 100, pp. 2 - 3.
17
18         The putative “supplemental authority” raises no genuine disputes of material
19
     fact, does not undermine this Court’s factual findings and legal reasoning for its
20
21   Tentative Ruling, and should be disregarded for 4 reasons.
22         First, the filing was procedurally improper. It was filed without leave of court
23
     and without being allowed under the Local Bankruptcy Rules. Plaintiff’s filing is,
24
25   in effect, a supplemental and unauthorized brief opposing an already-decided
26
     motion.
27
28


                       Defendants’ Response to Plaintiff’s Supplemental Authority

                                                   2
     Case 6:18-ap-01089-MH            Doc 101 Filed 05/18/20 Entered 05/18/20 12:33:58                       Desc
                                       Main Document    Page 3 of 4



 1           Second, the “supplemental authority” is not authority in any form. At best, it
 2
     is an argument raised by a different defendant in a different case that has no
 3
 4   relevance to any of the issues that were litigated and already decided. Here,
 5   Defendants did not argue, and this Court did not conclude, that TERI directly funded
 6
     plaintiff’s loans. The fact that NCSLT 2006-3 is ostensibly making that argument
 7
 8   in a different case has no bearing on the undisputed evidence, and finding of this
 9
     Court, that TERI’s guarantee, and not direct funding, of plaintiff’s loans make the
10
11   loans exempt from discharge under § 523(a)(8)(A)(i).                            See Tentative Ruling
12
     (“However, it is clear within this case that Debtor’s loans were in fact guaranteed
13
14   by TERI, and that they were each sold other respective trusts that makeup the

15   defendants.”) (emphasis added).1
16
             Third, the “supplemental authority” also attempts to introduce new evidence
17
18   wholly unrelated to any of the issues or parties in this case. The fact that Access
19
     Group elected to terminate a guarantee agreement with TERI in 2000 has no
20
21   relevance to any issues in this case because plaintiff has not, and cannot, point to any
22   evidence that any defendant in this case ever sought to terminate the guarantee
23
24
     1
25     To the extent plaintiff’s supplemental authority seeks to challenge the competency or admissibility of the
     testimony of Bradley Luke, such an attempt must be rejected. First, plaintiff had an opportunity to timely
26   raise any objections to the admissibility of Mr. Luke’s testimony, and did not. Plaintiff has therefore waived
     any objection to Mr. Luke’s testimony. Moreover, the TERI guarantee of plaintiff’s loans here was well-
27   supported, not only by Mr. Luke’s testimony, but also the record. See Tentative Ruling (“Defendants have
     disclosed the Loan Financial Activity pages, which identify Debtors by name, and also state that the loans
28   were guaranteed by TERI….In short, the Court cannot find that there is a genuine issue of fact as to whether
     TERI, on paper, guaranteed the loan program which provided Debtor’s loans.”) (emphasis added).

                            Defendants’ Response to Plaintiff’s Supplemental Authority

                                                           3
     Case 6:18-ap-01089-MH     Doc 101 Filed 05/18/20 Entered 05/18/20 12:33:58        Desc
                                Main Document    Page 4 of 4



 1   agreement with TERI. The relationship between Access Group and TERI has no
 2
     bearing on whether the loans incurred by plaintiff in this case were guaranteed by
 3
 4   TERI. This Court has already found that they were.
 5         Last, plaintiff’s efforts to undermine the reasoning of 2 cases, In re Jean-
 6
     Baptiste, 584 B.R. 574 (Bankr. E.D. N.Y. 2018) and In re Johnson, 2008 WL
 7
 8   5120913 (Bankr. M.D. Pa. 2008), that are “at the center of the many of the
 9
     Defendants’ authorities”, see Dkt. 10, p. 3, should be rejected. Neither of these cases
10
11   were relied upon or cited in either defendant’s summary judgment motion or reply
12
     brief, or in this Court’s tentative ruling. Regardless, even assuming plaintiff’s
13
14   speculation about the validity of the TERI guarantee on the Access Group accounts

15   is accurate, those cases still support the conclusion that TERI-guaranteed loans are
16
     exempt for discharge under § 523(a)(8)(A)(i).
17
18         WHEREFORE, this Court should disregard plaintiff’s supplemental authority
19
     and enter a final order granting defendants’ motion for summary judgment.
20
21
22   Date: May 18, 2020                 SESSIONS FISHMAN NATHAN & ISRAEL, L.L.P.
23
                                        _/s/Debbie P. Kirkpatrick_____________
24
                                        Debbie P. Kirkpatrick
25                                      Attorney for Defendants
26                                      National Collegiate Student Loan Trust 2006-1,
                                        National Collegiate Student Loan Trust 2006-4,
27                                      National Collegiate Student Loan Trust 2007-4
28                                      (erroneously sued as National Collegiate Student
                                        Loan Trust 2007-1)

                       Defendants’ Response to Plaintiff’s Supplemental Authority

                                                   4
